UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1, 2013 ¨ TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-54817 CARBON SCIENCES, INC. (Name of registrant in its charter) Nevada 20-5451302 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5511C Ekwill Street, Santa Barbara, California 93111 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (805) 456-7000 Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x The number of shares of registrant’s common stock outstanding, as of May 17, 2013 was 11,576,680. CARBON SCIENCES, INC. INDEX PART I: FINANCIAL INFORMATION 3 ITEM 1: FINANCIAL STATEMENTS (Unaudited) 3 Balance Sheets 3 Statements of Operations 4 Statement of Stockholders’ Deficit 5 Statements of Cash Flows 6 Notes to the Financial Statements 7 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3 : QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 4: CONTROLS AND PROCEDURES 15 Pap PART II: OTHER INFORMATION 15 ITEM 1: LEGAL PROCEEDINGS 15 ITEM 1A : RISK FACTORS 15 ITEM 2: UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 15 ITEM 3: DEFAULTS UPON SENIOR SECURITIES 15 ITEM 4: MINE SAFETY DISCLOSURES 15 ITEM 5: OTHER INFORMATION 16 ITEM 6: EXHIBITS 16 SIGNATURES 17 2 Table of Contents PARTI – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CARBON SCIENCES, INC. (A Development Stage Company) Balance Sheets March 31, 2013 December 31, 2012 (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses TOTAL CURRENT ASSETS PROPERTY & EQUIPMENT, at cost Computer equipment Furniture & fixtures Less accumulated depreciation ) ) NET PROPERTY AND EQUIPMENT OTHER ASSETS Patents TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Accrued interest, notes payable Rent deposit - Unearned income - Promissory notes payable, shareholders Derivative liability Convertible promissory notes, net of beneficial conversion feature of $8,986 - Convertible promissory notes, net of discount of $523,949 TOTAL CURRENT LIABILITIES SHAREHOLDERS' DEFICIT Preferred Stock, $0.001 par value, 20,000,000 authorized common shares - - Common Stock, $0.001 par value; 100,000,000 authorized common shares 11,576,680 and 11,576,680 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit during the development stage ) ) TOTAL SHAREHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ 3 Table of Contents CARBON SCIENCES, INC. (A Development Stage Company) Statements of Operations (Unaudited) From Inception on August 25,2006 Three Months Ended through March 31, 2013 March 31, 2012 March 31, 2013 REVENUE $
